Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered October 29, 1986, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
At a court appearance, during which the defendant and his attorney negotiated the terms relative to the disposition of the case, the defendant told the court that as a condition of his *581guilty plea, he would waive "all rights of appeal as to what * * * happened here this morning”. Under the standards enunciated in People v Seaberg (74 NY2d 1), we find that the defendant’s "waiver” did not extend to his right to appeal the alleged excessiveness of his sentence, which was imposed some three weeks later. However, the defendant received the sentence that he bargained for (People v Kazepis, 101 AD2d 816), which was neither excessive nor an abuse of the sentencing court’s discretion (see, People v Suitte, 90 AD2d 80).
Contrary to the defendant’s pro se contention, our review of the record indicates that his attorney provided "meaningful representation” (People v Baldi, 54 NY2d 137, 147). Bracken, J. P., Lawrence, Eiber, Harwood and Rosenblatt, JJ., concur.